 In the Matter of LONE STAR' CEMENT CORPORATION, EMPLOYERandLOCAL UNION 716, INTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS, A. F. OF L., PETITIONERCase No. 39-RC-136.-Decided January 31, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Charles Y.Latimer, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Reynolds].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit of all maintenance electrical workersand motor tenders at the Employer's Houston, Texas, plant, excludingall other employees and supervisors as defined in the Act.The Em-ployer and the Intervenor, United Stone and Allied Products Workersof America, Local 143, C. I. 0., object to the severance of this groupfrom the production and maintenance unit which has been the bar-gaining unit at the plant for more than 11 years and which is currentlyrepresented by the Intervenor.They both contend that plant opera-tions are so integrated as to make severance of any craft unit inappro-priate.The Employer'sHoustonplant manufactures Portland cement fromoyster shell and clay. Itsprocessesinclude the grinding of the raw88 NLRB No. 92.412 LONE STAR CEMENT . CORPORATION413materials,mixing and blending, calcining of the blend in 400-footkilns, regrinding of the cement, and packaging for shipment.Thematerials are transported throughout the plant by conveyors, overheadcranes,, and elevators during the production process.The Houston plant employs approximately 219 employees, includ-ing the maintenance electrical workers and motor tenders sought bythe Petitioner.The plant is in continuous operation on a 24-hour,3-shift basis and all activities are carried out in 2, divisions knownas the operations and maintenance divisions.Both of the divisionsare subject to the over-all supervision of the general mill foreman.The operations division is concerned with the actual production ofcement, and all production processes are directly supervised by the 3shift foremen, who direct the work of the 3 daily shifts.The yard,repair, and electrical power departments constitute the maintenancedivision at the plant and each is under separate supervision.Main-tenance employees from these 3 departments are regularly assignedto work with the 3 daily production shifts and are under the jointsupervision of their department foremen and the shift foremen whileengaged in work on a shift.All production machinery is operated by approximately 8,000 elec-tricmotors scattered throughout the many buildings that constitutethe plant.The 12 maintenance electrical workers and motor tendersare required to keep these motors operating properly and to repairthem when breakdowns occur? These employees work out of theelectricalmaintenance shop located in the Employer's powerhouse,and are supervised by the chief electrician.They constitute the elec-trical power department, and there is no interchange of personnel be-tween it and any other department at the Employer's plant, exceptduring an emergency, when all of the plant employees work togetherto remedy the difficulty.Although the Employer has no apprentice training program forelectricians,maintenance electrical workers are either employed asfully trained electricians or have become electricians after serving asmotor tenders in the electrical power department.Motor tenders aresimilar to electrician helpers and their on-the-job training, assistingthe electrical maintenance workers, qualifies them for eventual up-grading in the department, when maintenance electrician vacanciesoccur.Usually motor tenders have been employed in other depart-1 Althoughthe record indicates that some major repair work is done outside the plant,there employees hook up motor controllers,install new conduits, replace wiring,and rewindsome of the motors used at the plant.Work on theEmployer's electrical equipment creates hazards peculiar to the work ofelectricians and not common to the work of the other employees at the Employer's plant.The record indicates that at least two maintenance electricians have suffered severe burnswhile working on the Employer's electrical equipment. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDments, and have applied for such work in order eventually to becomeskilled electrical workers.Although motor tenders and maintenance electricians are regularlyassigned to work on all of the three daily shifts at the Employer'splant, they are not assigned to specific machines, but work throughoutthe plant wherever electrical equipment repairs are necessary.Theshift foremen tell the electrical maintenance men and motor tenderswhere repairs are needed, but the chief electrician is responsible forthe quality of their work.Shift foremen may take disciplinary ac-tion against these employees in cases of indolence or insubordination,but the chief electrician is consulted when other work deficienciesoccur.These employees have departmental seniority and are pro-moted in the electrical power department in accordance with theirseniority therein.The record as a whole reveals that the employees sought hereinare an identifiable, skilled, and homogeneous craft group.Therefore,we find that they may constitute a separate unit, if they so desire,notwithstanding their previous inclusion in a broader unit.2How-ever, the Board will not make any unit determination until it hasfirst ascertained the desires of the employees involved.We shall direct that an election be held among all maintenanceelectricalworkers and motor tenders 3 at the Employer's Houston,Texas, plant, excluding all other employees, the chief electrician, andall other supervisors as defined in the Act. If, in this election, amajority of the employees voting select the Petitioner, they will betaken to have indicated their desire to constitute a separate bargain-ing unit.If, however, a majority of such employees select the In-tervenor, they will be taken to have indicated their desire to continueto be represented by the Intervenor as part of the production andmaintenance unit.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case2United States Gypsum Company,79NLRB 1282.Cf.Reed-Roller Bit Company, 87NLIIB 314(the employees there involved did no motor or transformer rewinding andwere subject to assignment to production or maintenance jobs outside the electricaldepartment).sThe Petitioner would include in its proposed unit leadermen,journeymen, and appren-tices or helpers.As there are no employees so classified in the unit requested at theEmployer's plant,we shall make no,determination as to the inclusion of such categoriesin the unit found appropriate herein. LONE STAR CEMENT CORPORATION415was heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulatiolis, among the employees votinggroup described in paragraph numbered 4, above, who were employedduring the payroll period immediately preceding the date of this Di-rection of Election, including employees who did not work during saidpayroll period because they were ill or on vacation or temporarily laidoff, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, and also excluding employees on strike who are notentitled to reinstatement, to determine whether they desire to berepresented, for purposes of collective bargaining, by Local Union716; International Brotherhood of Electrical Workers, A. F. of L.,or by United Stone and Allied Products Workers of America, Local143, C. I. 0., or by neither 44The compliance status of United Stone and Allied Products Workers of America, Local143, C. I. 0., has lapsed since the hearing in this matter.The Regional Director is here-with instructed to delete it from the ballot in the election directed herein if it has not.within 2 weeks from this date,renewed its compliance with Section 9 (f), (g), and (h).No elections shall be scheduled within the 2-week period allowed until and unless compliancehas been determined.